Citation Nr: 1103527	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  06-39 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total rating for compensation purposes based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to April 1993.  
He received the Army Commendation Medal.
This matter initially came before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
In that decision, the RO denied entitlement to a TDIU.

In March 2010, the Board remanded this matter to schedule the 
Veteran for a Board hearing before a Veterans Law Judge at the RO 
(Travel Board hearing). 

In October 2010, the Veteran was notified that his Travel Board 
hearing had been scheduled for a date in November 2010.  He 
failed to appear for this hearing.  To the Board's knowledge, he 
has offered no explanation as to why he failed to appear for the 
scheduled hearing.  Accordingly, the Board will proceed to a 
decision on this appeal as if the Veteran's hearing request had 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The Veteran is service-connected for the following 
disabilities:  right vestibule dysfunction, rated 30 percent 
disabling, effective July 22, 2002; posttraumatic stress disorder 
(PTSD), rated 30 percent disabling, effective October 13, 2009; 
mechanical low back pain with degenerative disc disease of the 
lumbar spine with left radiculopathy, rated 20 percent disabling, 
effective April 2, 1993; and pseudofolliculitis barbae, rated 10 
percent disabling, effective July 22, 2002.  His combined 
disability rating is 70 percent. 
2.  The Veteran completed 2 years of college and has had varying 
periods of employment following service as a cook, supply 
technician/specialist, security guard, manager, and mortgage 
broker.  He is currently employed with the Federal Government 
ordering and tracking airplane parts and is enrolled in a 
university studying contract management and procurement.
 
3.  The Veteran's service-connected disabilities do not preclude 
gainful employment consistent with his education and occupational 
experience. 


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities are 
not met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in November 2005, the RO 
notified the Veteran of the evidence needed to substantiate his 
claim for a TDIU.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the evidence 
VA would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the November 2005 letter 
complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in a November 2006 letter.  The timing deficiency with regard to 
this letter was cured by readjudication of the claim in a 
November 2006 statement of the case.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007). 
  
The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records and private medical records.  In addition, he was 
afforded VA examinations pertaining to the effects of his 
service-connected disabilities on employment.

Analysis

VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 
(1992).

The central inquiry is, "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non service connected condition 
and advancing age, which would justify a TDIU due solely to the 
service connected conditions.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 
375 (1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for the following 
disabilities: right vestibule dysfunction, rated 30 percent 
disabling; PTSD, rated 30 percent disabling; mechanical low back 
pain with degenerative disc disease of the lumbar spine with left 
radiculopathy, rated 20 percent disabling; and pseudofolliculitis 
barbae, rated 10 percent disabling.  His combined disability 
rating is 70 percent. 
Because the Veteran does not have a single disability rated as 40 
percent disabling or more, he does not meet the percentage 
criteria for a TDIU laid out in 38 C.F.R. § 4.16(a) (although 
some findings on the August 2010 VA examination suggest the PTSD 
might be ratable at more than 40 percent).  In any event, VA 
policy is to grant a TDIU in all cases where service connected 
disabilities preclude gainful employment, regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is 
prohibited from assigning a TDIU on the basis of 38 C.F.R. 
§ 4.16(b) in the first instance without ensuring that the claim 
is referred to VA's Director of Compensation and Pension (C&P) 
for consideration of an extraschedular rating under 38 C.F.R. 
§ 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Thus, the Board must determine whether the evidence shows that 
the Veteran's service-connected disabilities preclude gainful 
employment consistent with his education and occupational 
experience. 

A January 1994 Application for Increased Compensation Based on 
Unemployability form (VA Form 21-8940) reveals that the Veteran 
reported that he had worked as an instructor while on active duty 
from January 1977 to April 1943, that he had last worked full 
time in March 1993, and that he became too disabled to work in 
December 1993.  The TDIU claim was denied in an unappealed rating 
decision issued in February 1994.

VA examination reports dated in August 1993 and February 1996 and 
April and June 2001 VA treatment notes reveal that the Veteran 
was initially unemployed following his discharge from service in 
April 1993, but that he was employed as a cook with the Coast 
Guard at the time of the February 1996 VA examination and as a 
manager with a security company in April and June 2001.

In a December 2002 letter, a coworker of the Veteran reported 
that they had worked together since July 2001.  During that time, 
the Veteran had suffered from severe bouts of dizziness, and his 
symptoms had gotten progressively worse over time.  The coworker 
had offered to drive the Veteran to work, because his disability 
had adverse effects on his judgment.

A letter from the Veteran's employer dated in January 2003 
indicates that the Veteran had begun his employment in July 2001.  
His health problems resulted in numerous absences and early 
departures from work, he had fallen short of his established 
performance goals and metrics, and was unable to continuously 
perform and complete assignments in a timely manner.  He suffered 
from repeated periods of dizziness on numerous occasions, which 
caused him to miss work and adversely affected his job 
performance, and he occasionally had to take breaks in order to 
regain stability.

A January 2003 VA examination report and June 2003 examination 
report from Gastrointestinal Specialists reveals that the Veteran 
reported that he experienced dizziness, which interfered with his 
ability to drive and walk from his car into his place of 
business.  He was employed as a supply technician and his job 
required him to occasionally sit in front of a computer.  

An unappealed rating decision dated in April 2003 shows that TDIU 
was denied.

In a statement and a Certification of Health Care Provider form 
for the U.S. Department of Labor (Form WH-380), both dated in 
February 2004, W. Verheul, M.D., M.P.H. stated that the Veteran 
experienced a debilitating illness of vertigo (associated with 
nausea, vomiting, and dizziness) with frequent recurrences.  
While he required rest and treatment during attacks of vertigo, 
he was able to routinely perform all essential job functions in 
between attacks.  He was able to return to work in March 2004 
with no restrictions.

A December 2004 examination report from Dr. Verheul reveals that 
the Veteran had not worked since August 2004 due to dizziness and 
gastrointestinal problems. 

In a written statement (VA Form 21-4138) and VA Application for 
Vocational Rehabilitation (VA Form 28-1900), both dated in 
October 2005, the Veteran reported that he had been unable to 
work since August 2005 due to his service-connected inner ear 
disability.  However, an October 2005 letter reveals that he was 
offered full time, permanent employment as a Senior Food Service 
Specialist beginning in November 2005 with a salary of $30,000 
annually.

In a certificate to the Virginia Employment Commission dated in 
October 2005, a private physician indicated that he had advised 
the Veteran to quit his last employment due to labyrinthitis.

An October 2005 report from the Virginia Employment Commission 
reveals that although the Veteran had been advised by a physician 
to quit his job/take a leave of absence due to his inner ear 
problems and that his symptoms had resulted in a period during 
which he was totally unable to work, he was able to perform work 
at the time of the October 2005 evaluation pending additional 
medical testing.

A December 2005 VA examination report indicates that the Veteran 
reported that he experienced his first attack of dizziness while 
in the reserves in 2001.  Elsewhere in the examination report, it 
was noted that the Veteran reported an attack of lightheadedness 
and dizziness associated with his inner ear disability while 
working as a security guard in the reserves 11 years prior to the 
examination.  Ever since that time, he had experienced such 
symptoms on a daily basis.  He was currently employed as a cook, 
was required to be on his feet all day, and occasionally had to 
sit or lie down on the job due to dizziness and lightheadedness.  

A January 2006 VA functional capacity evaluation reflects that 
the Veteran had been employed as a mortgage specialist after 
discharge in 1993, and that his inner ear disability began at 
that time.  He had last worked in August 2005.  

Based on the results of extensive testing, the registered 
kinesiotherapist who conducted the evaluation concluded that the 
Veteran had the physical ability to participate in his usual and 
customary work with some accommodation.  The extent to which his 
symptoms may have interfered with his regular activities was to 
be determined by his treating physician.

A March 2006 letter from Phacil, Inc. indicates that the Veteran 
was offered a full time position beginning in April 2006 as a 
supply specialist with an annual salary of $32,240.   

An August 2006 e-mail from a program manager at Cherokee 
Information Services, Inc. indicates that the Veteran had been 
employed as a government contractor and that the contract was 
ending at the end of the month.

In his August 2006 notice of disagreement (NOD) (VA Form 21-
4138), the Veteran stated that it was extremely difficult and 
frustrating to perform the duties of his employment, that he had 
to constantly leave his job due to dizziness and unexpected 
attacks of symptoms that rendered him unable to stand or sit 
upright, and that he had to lie on the floor for extended periods 
of time in order to relieve his symptoms.

The Veteran's VA treatment records dated from March 2008 to May 
2010 reveal that he completed 2 years of college.  Although his 
medical problems (e.g. dizziness associated with his inner ear 
disability and PTSD) complicated his ability to engage in 
employment and it was suggested that he would benefit from 
telework 2 out of 5 days per week, he remained in stable 
employment and was able to work.

At an August 2010 VA examination the Veteran reported that he had 
been employed as a mortgage broker from 2001 to 2006.  He began 
working as a federal government employee in 2007 and was tasked 
with ordering and tracking parts for airplanes.  He continued to 
work as a government employee at the time of the examination and 
he reported that he enjoyed his job and that he had a good 
relationship with his supervisors and coworkers.  He was also 
studying contract management and procurement at a university.

The physician who conducted the August 2010 VA examination 
diagnosed, among other things, PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 50, indicative of 
serious impairment.  He concluded that the Veteran's psychiatric 
symptoms caused occupational impairment with occasional decrease 
in work efficiency and an intermittent ability to perform 
occupational tasks.

The record reflects that the Veteran retired from the military in 
1993 and that with the exception of an apparent period of 
unemployment sometime between December 1993 and February 1996, he 
has worked as a cook, supply technician/specialist, security 
guard, manager, and mortgage broker since that time.  

There are also reports of short periods of unemployment during 
the current appeal period in 2005 or 2006.  These reports have 
been inconsistent as to the dates of the unemployment, but the 
record does show that the Veteran was able to obtain employment 
relatively quickly and on evaluations by the Virginia Employment 
Commission and VA he was found to be capable of gainful 
employment.  While his private physician advised him to quit his 
employment in October 2005, the Veteran had a job offer and was 
reportedly employed shortly thereafter.  The private physician's 
opinion is inconsistent with the fact that the Veteran was able 
to obtain employment and more detailed VA and Virginia Employment 
Commission evaluations found the Veteran to be capable of 
employment.

Although the evidence indicates that the Veteran missed periods 
of work due to his inner ear disability and that he was assigned 
a GAF score of 50 (i.e. unable to keep a job) during the August 
2010 VA examination, he was able to perform all functions of his 
jobs in between attacks of dizziness and he has been employed as 
a government employee since at least 2007.  Prior to that time he 
was apparently successful working as a government contractor and 
only left that position when the contract ended.  He has 
apparently been successful in his current employment given his 
reports that he enjoyed his job and got along well with his 
supervisors and coworkers.

There is no indication in the record that the Veteran's 
employment is marginal.  He currently has full time and 
responsible employment with the Federal Government while taking 
university courses.  He has previously engaged in skilled 
employment.  There is no evidence that his employment pays less 
than the poverty rate for one person in his jobs or that his 
employment is sheltered.  Hence, his employment cannot be 
considered to be marginal.  See 38 C.F.R. §§ 4.16(a) (2010).  

The weight of the evidence is against a finding that the 
Veteran's service-connected disabilities prevent him from 
obtaining or maintaining substantially gainful employment 
consistent with his education and occupational experience.  
Therefore, a referral of the Veteran's claim to VA's Director of 
C&P for consideration of entitlement to a TDIU under 38 C.F.R. 
§ 4.16(b) is not warranted. 
For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claim.  The benefit-of-the-doubt doctrine 
is therefore not applicable and the claim for a TDIU must be 
denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.



ORDER

Entitlement to a TDIU is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


